DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Claim Amendment 
2.      The preliminary claim amendment filed December 21,2021 was entered. Claims 1-61  were cancelled.  Claims 62-85 were newly added.  Claims 62-85 are pending in the instant application.

Restriction/Election
3.    Restriction to one of the following inventions is required under 35 U.S.C. 121:
	
Group I. Claims 62-79 are drawn to a  system for detecting a target analyte in a sample, comprising: a camera configured to individually interrogate sites on a substrate; and a computer comprising a processor programmed to process information from the camera and determine a concentration of the target analyte in the sample based on a count of sites interrogated by the camera producing a signal indicative of the presence of a target analyte at the site; classified in class G01N, subclass 33/58.

Group II, claims 80-84 are drawn to an article for detecting a target analyte in a sample, comprising: a substrate comprising reaction vessels having a volume of about 10 attoliters to about 50 picoliters, wherein at least one of the reaction vessels contains one or more items chosen from the following: (a) a capture component having affinity for the target analyte; (b) an enzymatic substrate; and (c) a binding ligand associated with an enzymatic component configured to be immobilized by the target analyte when the target analyte is captured by the capture component and configured to produce a detectable signal upon reaction with the enzymatic substrate; classified in class C12Q, subclass 1/6837.

Group III claim 85 is drawn to a method of measuring the concentration of one or more types of target analyte in a sample, comprising: contacting the target analyte from the sample with a plurality of capture sites comprising a plurality of capture components capable of binding to the one or more types of target analyte, the plurality of capture components comprising more than one different type of capture component, wherein a. more than one different type of capture component is associated with each capture site, or b. each individual capture site of the plurality of capture sites each comprises only one type of the different types of capture components, with wherein the plurality of capture sites comprises some capture sites comprising a capture component that is of a different type than a capture component contained in other capture sites; determining a total percentage of the capture sites than contain at least one type of captured target analyte molecule; and determining the concentration of the at least one type of target analyte in the sample from said percentage; classified in class G01N, subclass 33/543.


4. 	The inventions are distinct, each from the other because of the following reasons:
A) Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the article of Group II, can be used in a materially different process such as detecting a target analyte or method to produce a detectable signal upon reaction with an enzymatic substrate.  Thus, the groups are distinct.
B) Groups  I and II are directed to different products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, Group II comprises an article comprising a substrate with reaction vessels wherein at least one of the reaction vessels contains one or more items chosen from the following: (a) a captur; (b) an enzymatic substrate; and (c) a binding ligand  which has a materially different design, mode of operation, function and effect than Group I. Furthermore, Group II does not overlap in scope and are not obvious variants since it comprises different components distinct from Group I. Finally, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645